Citation Nr: 1041757	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  06-04 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to September 
1971.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO).

The Veteran testified at a Travel Board hearing before the 
undersigned in July 2007.  A transcript of that hearing is 
associated with the claims file.

In an April 2008 decision, the Board denied the Veteran's claim 
for service connection for tinnitus and a claim of entitlement to 
service connection for hearing loss.  The Veteran subsequently 
appealed these claims to the United States Court of Appeals for 
Veterans Claims (Court).  In an August 2009 memorandum decision, 
the Court vacated and remanded the Board's April 2008 denial of 
service connection for tinnitus.  The decision with regard to 
hearing loss was affirmed.


FINDING OF FACT

The Veteran's tinnitus is related to service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 
U.S.C.A. §1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Given the fully favorable decision contained herein, no 
discussion of the duties to notify or assist is necessary.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may 
also be granted for any disease diagnosed after discharge, when 
all the evidence establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Veterans are entitled to compensation if they develop a 
disability "resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty."  38 
U.S.C.A. §§ 1110 (wartime service).  For compensation for a 
present disability, a veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" requirement.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Here, there is evidence of a confirmed diagnosis of tinnitus.  
The Veteran has reported on both medical records and lay 
statements that he experiences symptoms of tinnitus.  As this 
disorder is capable of lay observation, and the Board finds his 
statements credible, these statements establish the presence of 
tinnitus.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 
2007).

Furthermore, notwithstanding the lack of medical evidence of ear 
disease during service, the Board believes that injury to the 
ears could well have occurred during service.  The Veteran's DD 
Form 214 shows that his military occupational specialty (MOS) was 
field artillery.  This type of MOS is consistent with exposure to 
noise.  Therefore, there is evidence of in-service noise 
exposure.

With regard to whether the Veteran's tinnitus is related to his 
noise exposure in service, the record on appeal contains medical 
opinions submitted by the Veteran and obtained by the RO.  The 
February 2005 VA examiner opined, following a review of the 
claims file, that the Veteran's tinnitus was less likely than not 
related to his military service.  In December 2005, following a 
private evaluation, Dr. S.N. indicated that artillery noise in 
service was the largest factor contributing to tinnitus.

Clearly, there is a conflict in the medical evidence regarding 
the etiology of the Veteran's tinnitus, specifically whether the 
Veteran's military service is implicated.  By law, the Board is 
obligated under 38 U.S.C.A. § 7104(d) to analyze the credibility 
and probative value of all evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
reasons for its rejection of any material evidence favorable to 
the Veteran.  See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996).

After reviewing all the evidence of record, the Board finds that 
the evidence is at least in equipoise as to whether the Veteran's 
tinnitus is related to his noise exposure in service.  The two 
opinions provided are equally probative on this matter, as both 
the VA examiner and the Veteran's private physician considered an 
accurate history of the Veteran's noise exposure.  

In conclusion, for the reasons and bases expressed above, the 
Board finds that the evidence is in relative equipoise as to 
whether service connection for tinnitus is warranted.  The claim 
is granted.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for tinnitus is granted.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


